UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22147 POWERSHARES INDIA EXCHANGE-TRADED FUND TRUST (Exact name of registrant as specified in charter) 301 West Roosevelt Road, Wheaton, IL 60187 (Address of principal executive offices) (Zip code) Andrew Schlossberg 301 West Roosevelt Road Wheaton, IL 60187 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-983-0903 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C.§ 3507. ITEM 1. CONSOLIDATED SCHEDULE OF INVESTMENTS. The consolidated schedule of investments as of January 31, 2011 is set forth below. PowerShares India Portfolio January 31, 2011 (Unaudited) Number of Shares Value Common Stocks - 100.0% India - 100.0% Consumer Discretionary - 5.2% ITC, Ltd. $ Mahindra & Mahindra, Ltd. Tata Motors, Ltd. Consumer Staples - 4.3% Hindustan Unilever, Ltd. Nestle India, Ltd. Energy - 25.7% Cairn India, Ltd.(a) Essar Oil, Ltd.(a) Gail India, Ltd. Indian Oil Corp., Ltd. Oil & Natural Gas Corp., Ltd. Oil India, Ltd. Reliance Industries, Ltd. Financial Services - 10.7% Axis Bank, Ltd. HDFC Bank, Ltd. Housing Development Finance Corp., Ltd. ICICI Bank, Ltd. Infrastructure Development Finance Co., Ltd. Reliance Capital, Ltd. Rural Electrification Corp., Ltd. Unitech, Ltd. Health Care - 4.7% Cipla, Ltd. Dr. Reddy's Laboratories, Ltd. Ranbaxy Laboratories, Ltd.(a) Sun Pharmaceutical Industries, Ltd. Industrials - 7.4% Adani Enterprises, Ltd. Bharat Heavy Electricals, Ltd. Jaiprakash Associates, Ltd. Larsen & Toubro, Ltd. Reliance Infrastructure, Ltd. Siemans India, Ltd. Sterlite Industries (India), Ltd. Information Technology - 19.1% Infosys Technologies, Ltd. Tata Consultancy Services, Ltd. Wipro, Ltd. Materials - 10.4% Hindalco Industries, Ltd. Hindustan Zinc, Ltd. Jindal Steel & Power, Ltd. JSW Steel, Ltd. NMDC, Ltd. Sesa Goa, Ltd. Steel Authority of India, Ltd. UltraTech Cement, Ltd. Telecommunication Services - 4.6% Bharti Airtel, Ltd. Reliance Communications, Ltd. Utilities - 7.9% Adani Power, Ltd.(a) NHPC, Ltd. NTPC, Ltd. Power Grid Corporation of India, Ltd. Reliance Power, Ltd.(a) Tata Power Co., Ltd. Total Common Stocks (Cost $414,904,626) Face Value Short-Term Instruments - 0.0% Time Deposits - 0.0% $ Brown Brothers Harriman 0.03%, 2/01/11(Cost $799) Total Investments-100.0% (Cost $414,905,425) (b) Other assets, less cash and liabilities-0.0% Net Assets-100.0% $ Footnotes to the Consolidated Schedule of Investments: (a) Non-income producing security. (b) At January 31, 2011, the aggregate cost of investments for Federal income tax purposes was $414,905,425. The net unrealized appreciation was $80,130,002, which consisted of aggregate gross unrealized appreciation of $100,909,585 and aggregate gross unrealized depreciation of $(20,779,583). The valuation policy and a listing of other significant accounting policies are available in the most recent shareholder report. Additional Valuation Information Generally Accepted Accounting Principles (GAAP) defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, under current market conditions. GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quoted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when the market prices are not readily available or are unreliable. Based on the valuation inputs, the securities or other investments are tiered into one of three levels. Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 – Prices are determined using unadjusted quoted prices in an active market for identical assets. Level 2 – Prices are determined using other significant observable inputs. Observable inputs are inputs that other market participants may use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risks and other. Level 3 – Prices are determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of January 31, 2011. The level assigned to the securities valuations may not be an indication of risk of liquidity associated with investing in those securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. Category Level 1 Level 2 Level 3 Total Equity Securities: Consumer Discretionary $
